AVENANT N°4
A LA CONVENTION ET SES ANNEXES REGISSANT LE
PERMIS DE RECHERCHE ZARAT

Entre les soussignés :

L'ETAT TUNISIEN (ci-après dénommé "L’Autorité Concédante"), représenté par
Monsieur Afif CHELBI. Ministre de l’Industrie, de l’Energie et des Petites et Moyennes
Entreprises.

d’une part,
Et,

L’Entreprise Tunisienne d’Activités Pétrolières (ci-après dénommé "ETAP"), dont le
siège est sis au 27 bis, avenue khéreddine Pacha, 1073 -Tunis — Tunisie représentée par
son Président Directeur Général, Monsieur Khaled BECHEIKH.

Et,

PA Resources Tunisia Pty (ci-après dénommé "PA Resources"), dont le siège est sis à
level 9, 363 George Street, Sydney, New South Wales 2125, Australia et faisant
élection de domicile à Tunis, rue du Lac Tanjanika, Immeuble Les 4 Pilastres, 1053-
Les Berges du Lac, Tunis, Tunisie, représentée par son Directeur Général, Monsieur
Mohamed MESSAOUDI.

d’autre part,
Il est préalablement exposé ce qui suit :

1. Une Convention et ses Annexes (Convention) ont été signées à Tunis le 05 avril
1990 entre l'Etat Tunisien d’une part, ETAP et COHO International Limited
(COHO) d’autre part et approuvées par la loi n°91-7 du 11 février 1991 publiée
au Journal Officiel de la République Tunisienne (JORT) n°13 du 15 février
1991

2. Un Contrat d'Association a été conclu en date du 05 avril 1990 par ETAP et
COHO (Contrat d’Association). Ledit Contrat d’Association a été approuvé par
le Ministre de l'Economie et des Finances par lettre n°49 en date du 05 avril
1990.

3. Un arrêté du Ministre de l'Economie et des Finances du 13 septembre 1990
portant institution du Permis de Recherche ZARAT a été publié au JORT n°61
du 25 septembre 1990. La superficie dudit Permis est de 996 Km? soit 249
périmètres élémentaires.

4. Un arrêté du Ministre de l'Economie Nationale du 26 novembre 1991, portant
autorisation de cession partielle des intérêts de la société COHO dans le Permis
de Recherche ZARAT au profit de la société Marathon Petroleum Zarat a été
publié au JORT n°83 du 06 décembre 1991.
12:

14.

15:

Marathon Petroleum ZARAT a notifié à l’Autorité Concédante par lettre n°
19692 en date du 19 août 1992, la cession totale de ses intérêts dans le Permis de
Recherche ZARAT à sa filiale M.P. ZARAT Limited.

Par lettre en date du 26 septembre 1992, NRM OPERATING COMPANY L.P a
notifié à l’Autorité Concédante la cession totale de ses intérêts et obligations
dans le Permis de Recherche Zarat à sa filiale EDISTO Tunisia Ltd.

Un arrêté du Ministre de l'Economie Nationale du 28 janvier 1993, portant
autorisation de cession partielle des intérêts de la société COHO dans le Permis
de Recherche ZARAT au profit d'EDISTO Tunisie filiale de la compagnie
NRM OPERATING COMPANY L.P a été publié au JORT n°12 du 12 février
1993.

Un Avenant n°1 à la Convention a été signé à Tunis le 03 novembre 1993 entre
l'Etat Tunisien d’une part, ETAP, M.P.Zarat Limited, COHO et EDISTO
Tunisia Ltd d’autre part et approuvé par la loi n°94-40 du 7 mars 1994 publiée
au JORT n°19 du 8 mars 1994.

Un Avenant n°1 au Contrat d’Association conclu le 16 février 1993, aux termes
duquel M.P.Zarat Ltd et EDISTO Tunisia Ltd. deviennent Parties audit Contrat
d’Association. Ledit Avenant n°1 au Contrat d’Association a été approuvé par la
Direction Générale de l’Energie.

. Un arrêté du Ministre de l'Economie Nationale du 16 décembre 1993 portant

autorisation de cession totale des intérêts de la société COHO International Ltd.,
dans le Permis de Recherche ZARAT au profit de la société COMMAND
Petroleum Tunisia Pty Ltd. a été publié au JORT n°1 du 04 janvier 1994.

. Un Avenant n°2 au Contrat d’Association conclu le 7 avril 1994, aux termes

duquel COMMAND PETROLEUM (TUNISIA) PTY, Ltd. est devenue Partie
audit Contrat d’Association. Ledit Avenant n° 2 au Contrat d’Association a été
approuvé par la Direction Générale de l’Energie, par mettre du24 juin 1994.

Un arrêté du Ministre de l’Industrie du 19 octobre 1995, portant extension de 18
mois de la période initiale du Permis de Recherche ZARAT a été publié au
JORT n°86 du 27 octobre 1995.

. M.P. Zarat, EDISTO et COMMAND ont déposé une demande officielle d’octroi

d’une Concession d’exploitation de substances minérales de second groupe dite
« Concession Zarat » ; auprès des services de la Direction Générale des Mines
en date du 25 janvier 1995. Ladite concession Zarat porte sur une superficie de
41 km.

M.P. Zarat, EDISTO et COMMAND ont déposé une demande officielle
d’octroi d’une Concession d'exploitation de substances minérales de second
groupe dite « Concession Elyssa » ; auprès des services de la Direction Générale
des Mines en date du 22 janvier 1996. Ladite Concession Elyssa porte sur une
superficie de 112 km°?.

Un rectificatif de l’arrêté du Ministère de l'Economie et des Finances du 3
Septembre 1990 portant institution du Permis de Recherche ZARAT a été publié
au JORT n° 22 du 15 Mars 1996. La rectification a porté sur les coordonnées
dudit Permis de Recherche, laquelle rectification a fait l’objet d’une
correspondance adressée par M.P.Zarat à la Direction Générale de l’Energie en

a
CE

22
16.

17.

18.

19:

20.

21>

22;

25:

24.

25.

date du 11 Mars 1996 et par laquelle les Co-titulaires ont signifié leur opposition
à une telle décision unilatérale de la part de l'administration et confirmée par
lettre en date du 20 Novembre 2004 adressée à l’Autorité Concédante par M.P
Zarat et Soco.

Le transfert de propriété de la société M.P Zarat Limited de Marathon Oil
Company à la société Medex Petroleum Ltd a été notifié à l’Autorité
Concédante par lettre en date du 25 mars 1996.

Un arrêté du Ministre de l’industrie du 03 août 1996 portant autorisation de
cession totale des intérêts de la société EDISTO Tunisia Ltd. au profit de la
société Medex Petroleum Ltd. et l'attribution d'une extension de 4 mois de la
période initiale du Permis de Recherche ZARAT, a été publié au JORT n°66 du
16 août 1996.

Un arrêté du Ministre de l'Industrie du 12 novembre 1996 portant premier
renouvellement du Permis de Recherche ZARAT a été publié au JORT n°94 du
22 novembre 1996.Le calcul de la superficie objet du premier renouvellement ;
soit 624 km?, a été effectué conformément aux dispositions des articles 5 et 9 du
Cahier des Charges annexé à la Convention régissant le Permis de Recherche
Zarat, soit 80% de la surface initiale du Permis après déduction de la
Concession Didon et des découvertes Zarat et Elyssa.

Un Avenant n°3 au Contrat d’Association conclu le 19 novembre 1997, aux
termes duquel Medex Petroleum Ltd est devenue Partie audit Contrat
d’Association. Ledit Avenant n°3 a été approuvé par la Direction Générale de
l’Energie.

Un arrêté du Ministre de l’industrie du 2 décembre 1997 portant institution
d’une Concession d’exploitation de substances minérales du second groupe
dite « Didon » issue du Permis de Recherche Zarat a été publié au JORT n°99 du
12 décembre 1997. La superficie de ladite Concession est de 53km°.

Un arrêté du Ministre de l’Industrie du 02 décembre 1997 portant extension de
la superficie du Permis de Recherche Zarat de 168 Km? a été publié au JORT
n°99 du 12 décembre 1997. La superficie du dit Permis de Recherche a été
portée à 792 km?, soit 198 périmètres élémentaires.

Par lettre en date du 15 avril 1998, la société COMMAND PETROLEUM Pty,
Ltd a notifié à l’Autorité Concédante le changement de sa dénomination en
SOCO (Tunisia) Pty, Ltd

Un arrêté du Ministre de l’industrie du 17 septembre 1999 portant extension
d’une année de la période du premier renouvellement du Permis ZARAT a été
publié au JORT n°79 du 1“ octobre 1999.

Par lettre de la Direction Générale de l'Energie en date du 5 octobre 1999
approuvant l’implantation du puits d'obligation du premier renouvellement sur
la structure de Elyssa et en réponse à la demande de M.P. Zarat par lettre en date
du 26 Mai 1999, la zone objet de la demande de la concession Elyssa a été
réintégrée dans le Permis de Recherche Zarat.

Par lettre en date du 28 Mars 2000, Medex Petroleum Ltd a notifié à l’Autorité
Concédante la cession totale de ses intérêts et obligations dans le Permis de
Recherche Zarat au profit de sa filiale M.P. Zarat.
3
CE sq
26.

27e

28.

29?

30.

31e

22

33:

34.

55

36.

Un arrêté du Ministre de l’Industrie du 21 juin 2000 portant extension d’une
année de la période du premier renouvellement du Permis de Recherche Zarat a
été publié au JORT n°53 du 04 juillet 2000.

Un arrêté du Ministre de l’Industrie du 18 mai 2001 portant deuxième
renouvellement du Permis de Recherche Zarat a été publié au JORT n°43 du 29
mai 2001. Le calcul de la superficie objet du deuxième renouvellement, soit 724
km?, a été effectué conformément aux dispositions des articles 5 et 9 du Cahier
des Charges annexé à la Convention régissant le dit Permis soit 64% de la
superficie initiale et ce après déduction de la (Concession Didon et de la
découverte Zarat et l'intégration de la découverte Elyssa.

Un arrêté du Ministre de l’Industrie et de l'Energie du 12 décembre 2003 portant
extension de deux ans de la période du deuxième renouvellement du Permis de
Recherche Zarat a été publié au JORT n°102 du 23 décembre 2003.

Un Avenant n°2 à la Convention a été signé à Tunis le 16 Août 2005 entre l’Etat
Tunisien d’une part, ETAP, M.P. ZARAT Limited et SOCO Tunisia Pty Ltd,
d’autre part et approuvé par loi n° 2005-101 du 1 novembre 2005 publiée au
JORT n° 87 du 1° novembre 2005.

Un arrêté du Ministre de l’industrie, de l'Energie et des Petites et Moyennes
Entreprises du 11 novembre 2005 autorisant la cession totale des intérêts de la
société M.P.ZARAT Limited dans le Permis de Recherche Zarat au profit de la
société SOCO Tunisia Pty Ltd a été publié au JORT n°91 du 15 novembre 2005.

Un arrêté du Ministre de l’Industrie, de l’Energie et des Petites et Moyennes
Entreprises du 12 avril 2006 portant extension d'une année de la durée de
validité du deuxième renouvellement du Permis de Recherche Zarat a été publié
au JORT n°31 du 18 Avril 2006.

Un Avenant n°3 à la Convention Zarat , signé le 12 août 2006 entre l'Etat
Tunisien d'une part, ETAP.,et SOCO Tunisia Pty Ltd. d'autre part a été approuvé
par Loi n° 2006-84 du 25 décembre 2006, publié au JORT n°103 du 26
décembre 2006.

Un arrêté du Ministre de l’Industrie, de l’Energie et des Petites et Moyennes
Entreprises du 27 février 2007, portant extension de la durée de validité du
deuxième renouvellement du Permis de Recherche Zarat a été publié au JORT
n°19 du 6 mars 2007.

Vu la notification en date du 19 janvier 2007, déposée à la Direction Générale de
l'Energie le 22 janvier portant changement de dénomination de Soco Tunisia
PTY Ltd à Didon Tunisia Pty Limited.

Vu la notification en date du 19 Mars 2008 déposée à la Direction Générale de
l'Energie le 19 Mars 2008, portant changement de dénomination de Didon
Tunisia Pty Limited à PA Resources Tunisia. Un avis a été publié au JORT
(annonces légales) n°21 du 11 Mars 2008.

ETAP et PA Resources, ont sollicité en date du 23 Mai 2008 l'octroi d’un
troisième renouvellement du Permis de Recherche Zarat pour une durée de
vingt quatre (24) mois commencant le 25 Juillet 2008 et finissant le 24 Juillet
2010, conformément aux dispositions de l’Article 20 du Cahier des Charges
annexé à la Convention, mais tout en gardant la même superficie de la période
de 2°" renouvellement avec un engagement de travaux d'exploration comportant
le forage de trois (03) puits. La dite demande de troisième renouvellement a
reçu l’avis favorable du Comité consultatif des Hydrocarbures lors de sa réunion
du 1° Août 2008 et ce dans le cadre d’un Avenant à la Convention régissant le
dit Permis. Ledit avis a été notifié par la Direction Générale de l’Energie par
courrier en date du 4 Août 2008.

Ainsi, les Parties conviennent de conclure le présent Avenant n°4 à la Convention
régissant le Permis de Recherche Zarat.

Ceci étant, il a été arrêté et convenu ce qui suit :
Article 1° :

Le présent Avenant a pour objet de modifier certaines dispositions de la Convention et
ses Annexes régissant le Permis de Recherche Zarat.

Article 2 :

Le Préambule fait partie intégrante du présent Avenant. Il doit être interprété et appliqué
dans ce sens.

Article 3:

Les paragraphes 3 et 4 de l’article 20 du Cahier des Charges annexé à la Convention
régissant le Permis de Recherche Zarat sont annulés et remplacés par ce qui suit:

«3- Le troisième renouvellement portera sur la totalité de la surface actuelle du Permis
de Recherche Zarat, qui est de sept cent vingt quatre (724 Km?) kilomètres carrés.

4- Pendant cette nouvelle période PA Resources s’engage à réaliser à ses frais et risques
les travaux d'exploration comportant ce qui suit:

e Le forage d'un puits d'exploration dont l'objectif principal est la formation El
Gueria et la profondeur minimale est de 3000 m,

e Le forage d'un puits additionnel d'exploration dont la profondeur minimale est de
3000 m,

e _Le forage d'un puits d'appréciation sur la structure d’Elyssa.»
Article 4 :

Les dispositions de la Convention et de ses Avenants n°1, 2 et 3 relatifs au Permis de
Recherche Zarat non modifiées par les présentes sont intégralement maintenues.

Article 5 :

Le présent Avenant n°4 à la Convention et ses Annexes régissant le Permis de
Recherche Zarat entre en vigueur à la date de sa signature sous réserve de son
approbation par Loi.

Ke m
Article 6 :

Le présent Avenant est dispensé des droits de timbre. Il sera enregistré sous le régime
du droit fixe aux frais du Titulaire et ce conformément à l’Article 14 de la Convention
régissant le Permis de Recherche Zarat.

Fait à Tunis, BA $ 2008

En sept (7) exemplaires originaux.

Pour PEtat Tunisien

Afif CHELBI
Ministre de l’Industrie, de l’Energie et des Petites

Et Moyennes Entreprises

Pour l'Entreprise Tunisienne Pour PA Resources Tunisia

À \ Sa
# 4:

CHEIKH Mohamed MESSAOU

Président Directeur Général Directeur Général

